Name: COMMISSION REGULATION (EC) No 707/96 of 18 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 No L 98/ 12 fEN-! Official Journal of the European Communities 19 . 4. 96 COMMISSION REGULATION (EC) No 707/96 of 18 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of . account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 19 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24. 12 . 1994, p. 66 .I1) OJ No L 307, 20 . 12 . 1995, p. 21 . (3) OJ No L 387, 31 . 12 . 1992, p. 1 . (*) OJ No L 22, 31 . 1 . 1995, p. 1 . 19 . 4. 96 EN Official Journal of the European Communities No L 98/ 13 ANNEX to the Commission Regulation of 18 April 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard import code (') value code (') value 0702 00 20 052 060 53,5 80,2 0805 30 20 052 204 130,6 88,8 064 59,6 220 74,0 066 41,7 388 90,6 068 62,3 400 83,5 204 57,7 512 54,8 520 66,5 208 44,0 524 100,8 212 97,5 528 74,5 624 81,2 600 76,9 999 64,2 624 84,6 0707 00 15 052 053 92,5 156,2 0808 10 61 , 0808 10 63, 999 84,1 060 61,0 0808 10 69 052 64,0 066 53,8 064 78,6 068 69,1 284 75,5 388 87,5 204 144,3 400 67,3 624 87,1 404\ 60,9 999 94,9 416 72,7 0709 10 10 220 348,2 508 81,9 999 348,2 512 69,2 0709 90 75 052 68,6 524 97,2 204 77,5 528 75,1 412 54,2 624 86,5 624 199,9 728 107,3 999 100,0 800 78,0 0805 10 11 , 0805 10 15, 804 89,8 0805 10 19 052 60,3 999 79,4 204 42,6 0808 20 37 039 90,4 208 58,0 052 133,8 212 69,2 064 72,5 388 68,3 220 53,3 400 71,5 388 40,5 512 64,8 400 37,3 528 69,5 436 41,6 624 79,0 448 26,1 728 115,4 600 45,8 800 55,8 624 49,4 804 112,9 999 47,6 999 84,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17 . 12 . 1994, p. 17). Code '999 ' stands for 'of other origin .